                            SEKENDIZ LAW FIRM P.C.
                                 Attorneys at Law
                                 45 Broadway 1420
                             New York, New York 10006
                                   (212) 380-8087

                                                            2/14/2020
Hon. Vernon S. Broderick
United States District Court Judge
United States District Court
Southern District of New York
                                                                    2/18/2020
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415                                 The order to show cause hearing is adjourned sine die.
New York, NY 10007                                        Defendant’s motion to set aside the Clerk’s certificate of
                                                          default, (Doc. 20), is GRANTED. The Clerk is respectfully
                                                          directed to terminate the open motion at Document 20.
           Case Name: Sanabria v. Zadig & Voltaire-New York LLC et al
           Case Number: 1:19-cv-07814-VSB

       Hon District Court Judge Broderick,

        I represent the Plaintiff in this action. I am writing this letter to respectfully
request from the Court to adjourn the scheduled Order to Show cause hearing sine die.
The Order to Show case hearing is currently scheduled for February 28, 2020. The reason
for the request is that I amended the complaint to add the correct defendant as indicated
in ZV NY, INC’s motion to set aside the default hearing.

        This is Plaintiff’s first application to adjourn the Order to show cause hearing
date. Second motion to adjourn the hearing in general. The first application was granted.

       I thank Your Honor for Your time and consideration.

Dated: New York, New York
       2/14/2020

                                                    Respectfully Submitted,


                                                    ___/Ismail S. Sekendiz/_____
                                                    Ismail S. Sekendiz (IS-0509)
